Title: From Thomas Jefferson to John Kelly, 31 August 1807
From: Jefferson, Thomas
To: Kelly, John


                        
                            Monticello Aug. 31. 07.
                        
                        Th: Jefferson presents his compliments to mr Kelly & in answer to his note respecting mr Daniel Daviess
                            observes that all the public manufactories of arms being under the direction of managers, & the arsenals in the care of
                            keepers, mr Davies’s application must be to them; because they being responsible for what is under their charge must be
                            left free to employ such persons as they deem qualified. he salutes mr Kelly with respect.
                    